DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 10/15/2021. Claims 1 and 3 are currently amended. Claims 1 and 3-6 are pending review in this action.
The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn. The 35 U.S.C. 103 rejections in the previous Office Action are modified as necessitated by amendment.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but are not persuasive. Applicant argues with respect to claim 1 that the Zhang reference does not teach the compound of Formula A. Specifically, Applicant argues that the Zhang reference teaches the presence of either a C-O bond or a carbon-carbon double bond, but not both; whereas the claimed compound of Formula A requires both a C-O bond and a carbon-carbon double bond. Examiner respectfully disagrees. Paragraph 59 and Formula (X4) of Zhang teach a carbon-carbon unsaturated (double) bond (Seen in Formula (X4)) in addition to an ether bond (Stated in Paragraph 59 as optionally one of R11 or R12 in Formula (X4)). That is, each R group can optionally independently be a double bond.   As Zhang presents 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2019/0288339) in view of Zhang (US 2017/0346127).
Regarding claim 1, Sakata teaches an energy storage device (lithium ion secondary battery, P 273, 350) comprising: a first electrode (positive electrode, P 273, 350) and a second electrode (negative electrode, P 273, 350), wherein at least one of the first electrode and the second electrode is a Si-based electrode (P 277-279 include silicon; 316 silicon oxide; 319 silicon all read on Si-based)l); a separator between the first electrode and the second electrode ( P 350); an electrolyte (P 273, 350); and at least one electrolyte additive (P 194); and wherein the electrolyte contains fluoroethylene carbonate FEC (P 385) and is substantially free of non-fluorine containing cyclic carbonate (In order to provide an electrochemical device having a much smaller IV resistance value and much better high-temperature storage performance, the electrolyte solution of the invention preferably contains 40 to 100 vol % in total of the fluorinated saturated cyclic carbonate and the fluorinated acyclic carbonate relative to the solvent ... particularly preferably 85 to 100 vol %, P 137; 385-386 both contain F). Sakata does not teach the at least one electrolyte additive comprises a compound of Formula (A):

    PNG
    media_image1.png
    118
    139
    media_image1.png
    Greyscale

wherein: R1 is alkenyloxy-alkyl; and each R2, R3, and R4 is independently an -H or a C1-C8 alkyl substituted by F, where at least one of R2, R3, or R4 is C1-C8 alkyl substituted by F.
Zhang teaches a similar lithium secondary battery with an electrolytic solution containing an additive (Abstract). Zhang teaches the at least one electrolyte additive comprises a compound of Formula (A) wherein: R1 is alkenyloxy-alkyl; and each R2, R3, and R4 is independently an -H or a C1-C8 alkyl substituted by F, where at least one of R2, R3, or R4 is C1-C8 alkyl substituted by F (Paragraphs 34-35 describe how the non-aqueous electrolytic solution contains an additive (X), which is at least one compound selected from the group consisting of a carbonate compound having a carbon-carbon unsaturated bond. Paragraph 55 describes how the carbonate compound having a carbon-carbon unsaturated bond is at least one selected from the group consisting of cyclic carbonate compounds represented by Formula (X3):

    PNG
    media_image2.png
    164
    168
    media_image2.png
    Greyscale

Paragraph 58 describes how an embodiment of Formula (X3) includes each of R5, R6, and R7 as a hydrogen atom or a group having 1 to 12 carbon atoms which have a carbon-halogen bond, where at least one of R5, R6, and R7 are a group having 1 to 12 carbon atoms which have a carbon-halogen bond, and R8 as a group having 1 to 12 carbon atoms which have a carbon-carbon unsaturated bond and an ether bond. The group having 1 to 12 carbon atoms which have a carbon-halogen bond encompasses the claimed range of a C1-C8 alkyl substituted by F, establishing a prima facie case of obviousness, see MPEP 2144.05.I. Paragraph 123 describes how the use of the additive (X) inhibits deterioration of the active material caused by repeated charging and discharging). Wherein F would be an obvious halogen atom to try selecting from a finite number of halogen atoms (5: F, Cl, Br, I and At) with a reasonable expectation of success i.e. they possess similar properties due to their valence structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the energy storage device comprising an electrolyte additive of Sakata and 
Regarding claim 3, modified Sakata teaches the energy storage device of Claim 1, wherein: each R2, R3, and R4 is independently an -H or -CF3, where at least one of R2, R3, or R4 is -CF3 (Zhang: Paragraph 58 describes each of R5, R6, and R7 as a H or a group having 1 to 12 carbon atoms which have a carbon-halogen bond. i.e. includes -CF3, establishing a prima facie case of obviousness, see MPEP 2144.05.I, which includes an embodiment where at least one of R2, R3, or R4 is -CF3).
Regarding claim 4, modified Sakata teaches the energy storage device of Claim 1, wherein the second electrode is a Si-dominant electrode (Sakata: Paragraph 71 of the specification of the instant application defines Si-dominant as an active material containing 50% or more of silicon. While there is no disclosure of the percentage of silicon used in the negative electrode active material of Sakata, Paragraph 319 describes how the metal material to be used as the negative electrode active material can be silicon and that the materials may be used alone. Additionally, Paragraph 298 describes the amount of the positive electrode active material in the positive electrode mixture as 50 to 99 mass %. Assuming a similar range for the negative electrode gives a mass % of silicon in the negative electrode of 50 to 99 mass %).
Regarding claim 5, modified Sakata teaches the energy storage device of Claim 1, wherein the second electrode comprises a self-supporting composite material film (Sakata: P 315, 323, 339-340 the materials combined read on composite film wherein the thickness read on self-supporting) moreover Sakata teaches the electrode may have any structure such that it would be within the skill of a battery artisan to use a self-supporting film structure to ensure the electrode has structural integrity. 
Regarding claim 6, modified Sakata teaches the energy storage device of Claim 5, wherein the composite material film comprises: greater than 0 % and less than about 90 % by weight of silicon particles (Sakata: Paragraph 318-319; 330 the binder includes carbonaceous polymers (PVDF) and binder 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        


/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724